Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application and Preliminary Amendment filed February 3, 2021.

3.	Claims 33, 43, and 47-49 have been amended and claims 1-19, 23-32, 36, 37, 46, and 53-68 have been cancelled.

4.	Claims 20-22, 33-35, 38-45, and 47-52 have been examined and are pending with this action.

5.	The Information Disclosure Statements filed 2/3/2021, 7/18/2021, 8/1/2021, 9/19/2021, and 11/292021 have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 20-22, 33-35, 38, 41-45, and 47-52 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).

INDEPENDENT:
As per claim 20, Jones teaches a method enabling information sharing among a plurality of computing devices in a network, comprising: 
receiving, from a second computing device, a request for information at a first computing device (see Jones, [0009]: “system is provided whereby a user may submit a request for information using any or all communication services available to the user and a request handling system”); 
forwarding, to at least one third computing device, the request for information based on an analysis of the request for information from the first computing device (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources”; [0005]: “Keywords included in a request for information may be used in various ways to index items such as URL's, advertisements, etc. which may be provided to a user responsive to a request for information”; and [0009]: “A request is analyzed to determine any type of processing which may be required to respond to the request”); 
receiving, from the at least one third computing device, a response to the request for information and content provided by a fourth computing device at the first computing device (see Jones, [0094]: “The human assistant(s) may improve usability of the system, and resource(s) available to the system. Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”; [0534]: “Prior to a providing a response to a query, an initial guide or ambassador may use the GUI 4400 to develop a well-formed or structured query from a user submitted query, categorize the query, provide a database response, ask a user for clarification, report abuse to the search system, etc. before passing (forwarding) the well-formed query on to an additional guide(s)”; and [0642]: “An ambassador guide may continue processing a request and/or the request may be transmitted to a number of other guides who may perform an information search responsive to the request”); 
communicating, to the second computing device, the response and content from the first computing device (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”); 
receiving, from the second computing device, a feedback to at least one of the response and the content at the first computing device (see Jones, [0006]: “Without feedback, the systems and software are not able to progressively improve the system capability”; and [0201]: “An item(s) associated with a category may be presented to a guide(s) and/or a user(s). An item(s) associated with a category and/or other information may be presented for review. Association of a category with a system request may be used to select item(s) such as an advertisement(s) associated with the category to be presented to a user(s) responsive to a request. Association of a category with a system request may be used to select a guide(s) associated with the category to review an item associated with the system request”); and 
receiving, from a user of the fourth computing device, a credit for a user of the third computing device based on the feedback received from the first computing device (see Jones, [0107]: “The search service may be compensated by advertising revenue, and/or by payments from a user(s) and/or a guide(s)”; [0192]: “to determine a rating and/or a ranking of a resource, to determine compensation associated with a resource(s), and/or for other purposes”; and [0646]: “In operation 5565 rating(s) and/or information which may be used to compute a rating(s) of information presented to a user(s) is obtained. For example, a user may rate a result(s), information of usage of a coupon included with a result(s) might be obtained”).

As per claim 33, Jones teaches a method comprising: at a first computing device: 
adjusting at least one credit level of one or more users based on user feedback about a respective response received from the one or more users (see Jones, [0238]: “a guide rating may be based on a rating(s) of search results produced by a guide for search requests associated with a category, wherein a higher rating indicates a better success rate which may be based on factors including but not limited to requester satisfaction with results, peer review by other guides, etc”; [0330]: “The information provided is highly valuable to the learner, who may increase his rating and may thus be certified at a given level of proficiency versus native speakers, etc”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”); 
receiving a communication including information associated with an input by a user at a second computing device (see Jones, [0009]: “system is provided whereby a user may submit a request for information using any or all communication services available to the user and a request handling system”); 
managing at least one pathway for requesting information from at least one third computing device based on the at least one credit level, wherein the one or more users are associated with the at least one third computing device (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”; [0332]: “The query processing tool assists a person to provide a response to request rapidly while ensuring that a request is routed to an appropriate resource as the request is processed”; and [0338]: “If a matching query or request is determined to exist, a result(s) associated with the matching query may be automatically presented to a user(s) responsive to a request. If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”); 
dynamically changing the at least one pathway based on a change to a credit level of the one or more users associated with the at least one computing device (see Jones, [0338]: “If a matching query or request is determined to exist, a result(s) associated with the matching query may be automatically presented to a user(s) responsive to a request. If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”; and [0572]: “A search tool may be dynamically updated”); 
determining at least one third computing device to provide a response to the input based on the input, the at least one credit level of the one or more users associated with the at least one third computing device, and a subject associated with the information (see Jones, [0094]: “The human assistant(s) may improve usability of the system, and resource(s) available to the system. Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”; [0534]: “Prior to a providing a response to a query, an initial guide or ambassador may use the GUI 4400 to develop a well-formed or structured query from a user submitted query, categorize the query, provide a database response, ask a user for clarification, report abuse to the search system, etc. before passing (forwarding) the well-formed query on to an additional guide(s)”; and [0642]: “An ambassador guide may continue processing a request and/or the request may be transmitted to a number of other guides who may perform an information search responsive to the request”); 
communicating the information associated with the input to the determined at least one third computing device (see Jones, [0094]: “The human assistant(s) may improve usability of the system, and resource(s) available to the system. Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”; [0534]: “Prior to a providing a response to a query, an initial guide or ambassador may use the GUI 4400 to develop a well-formed or structured query from a user submitted query, categorize the query, provide a database response, ask a user for clarification, report abuse to the search system, etc. before passing (forwarding) the well-formed query on to an additional guide(s)”; and [0642]: “An ambassador guide may continue processing a request and/or the request may be transmitted to a number of other guides who may perform an information search responsive to the request”); 
receiving, from the at least one third computing device, a response corresponding to the information; and communicating the response to the second computing device (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”).

As per claim 43, Jones teaches a method for communicating a request, the method comprising: 
at a first computing device (see Jones, FIG. 1): 
receiving, from a second computing device associated with a user, a request for establishing a communication connection for information (see Jones, [0009]: “system is provided whereby a user may submit a request for information using any or all communication services available to the user and a request handling system”); 
managing weighted pathways for requesting establishment of a communication connection for information among the second computing device and other computing devices including at least one third computing device, and wherein the managed weighted pathways are based on the at least one credit level (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”; [0244]: “reviewers may be ranked based at least in part on a vote weight associated with a reviewer”; [0332]: “The query processing tool assists a person to provide a response to request rapidly while ensuring that a request is routed to an appropriate resource as the request is processed”; [0338]: “If a matching query or request is determined to exist, a result(s) associated with the matching query may be automatically presented to a user(s) responsive to a request. If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”; and [0612]: “Further processes may be indicated in the categorization search process information field 5360, such as a weighting or number of results, or any other processing which might be applied to a result(s) obtained from processing of a search”); 
determining the at least one third computing device based on analysis of the request and a credit level of one or more users associated with the at least one third computing device (see Jones, [0094]: “The human assistant(s) may improve usability of the system, and resource(s) available to the system. Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”; [0534]: “Prior to a providing a response to a query, an initial guide or ambassador may use the GUI 4400 to develop a well-formed or structured query from a user submitted query, categorize the query, provide a database response, ask a user for clarification, report abuse to the search system, etc. before passing (forwarding) the well-formed query on to an additional guide(s)”; and [0642]: “An ambassador guide may continue processing a request and/or the request may be transmitted to a number of other guides who may perform an information search responsive to the request”); 
establishing a communication connection to the at least one third computing device (see Jones, [0094]: “The human assistant(s) may improve usability of the system, and resource(s) available to the system. Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”; [0534]: “Prior to a providing a response to a query, an initial guide or ambassador may use the GUI 4400 to develop a well-formed or structured query from a user submitted query, categorize the query, provide a database response, ask a user for clarification, report abuse to the search system, etc. before passing (forwarding) the well-formed query on to an additional guide(s)”; and [0642]: “An ambassador guide may continue processing a request and/or the request may be transmitted to a number of other guides who may perform an information search responsive to the request”); 
receiving analysis data associated with a communication connection between the user of the second computing device and the one or more users (see Jones, [0009]: “A request is analyzed to determine any type of processing which may be required to respond to the request”; [0122]: “information may be obtained from an external database, and/or information may be obtained based on analysis of information indicated by a user(s), a guide(s), and/or a resource(s)”; and [0361]: “a request may be automatically analyzed and/or parsed, and a set of equivalence rules may be applied, etc.”); and 
adjusting at least one credit level of the one or more users based on the received analysis data (see Jones, [0238]: “a guide rating may be based on a rating(s) of search results produced by a guide for search requests associated with a category, wherein a higher rating indicates a better success rate which may be based on factors including but not limited to requester satisfaction with results, peer review by other guides, etc”; [0330]: “The information provided is highly valuable to the learner, who may increase his rating and may thus be certified at a given level of proficiency versus native speakers, etc”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”).

DEPENDENT:
As per claim 21, which depends on claim 20, Jones further teaches wherein the content comprises an advertisement including at least one of an image, a text, a video, an audio, provided by the fourth computing device (see Jones, [0094]: “Further, information of a resource(s), a request(s), a user(s), and/or a guide(s) may be provided to third parties for purposes such as targeting information such as services, advertising and/or other content, and/or for recruitment, compensation, etc”).
As per claim 22, which depends on claim 21, Jones further teaches wherein the feedback comprises at least one of a rating of the response and an acknowledgement of viewing of content on the second computing device (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”).
As per claim 34, which depends on claim 33, Jones further teaches wherein the input comprises one of user input into a computing device application and user input into an electronic device (see Jones, FIG. 16).
As per claim 35, which depends on claim 33, Jones further teaches wherein the information comprises information indicating an error with an electronic device and information indicating a search request (see Jones, [0005]: “In general search systems are keyword driven systems. Keywords included in a request for information may be used in various ways to index items such as URL's, advertisements, etc. which may be provided to a user responsive to a request for information”; and [0006]: “Without feedback, the systems and software are not able to progressively improve the system capability. In some instances, speaker dependent voice recognition has been found to be more effective than speaker independent voice recognition, but it may be burdensome for a user to provide feedback to the system. In particular, correction of errors may become annoying to a user, and may cause a low acceptance rate of the system by customers”).
As per claim 38, which depends on claim 33, Jones teaches further comprising analyzing the information associated with the input to determine the subject associated with the information, and wherein each user associated with the at least one third computing device is associated with a subject used for matching the user for receipt of the communication of the information to respond to (see Jones, [0009]: “A request is analyzed to determine any type of processing which may be required to respond to the request. A number of categories are associated with the request which may identify processing associated with providing a response to the request”).
As per claim 41, which depends on claim 33, Jones teaches further comprising receiving, at the second computing device, the input by the user, and wherein the input is entered into a search engine application (see Jones, [0572]: “A search tool may be associated with a category(ies). For example, a custom search engine may be associated with a category(ies) which may be customized by a person(s), who may be a guide(s), which may be used to locate information related to the category(ies)”).
As per claim 42, which depends on claim 41, Jones teaches further comprising at the second computing device: communicating the input to a network for conducting a search by a search engine (see Jones, [0572]: “A search tool may be associated with a category(ies). For example, a custom search engine may be associated with a category(ies) which may be customized by a person(s), who may be a guide(s), which may be used to locate information related to the category(ies)”); presenting a search result from the search engine based on the input; and presenting the response received from the first computing device (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”).
As per claim 44, which depends on claim 43, Jones further teaches wherein the communication connection comprises one of a voice communication connection and a text-based communication connection (see Jones, [0105]: “The terms voice and speech are used interchangeably herein. A user, a resource, and/or a guide may establish a communication session using a voice service, a messaging service such as Short Messaging Service (SMS), Enhanced Messaging Service (EMS), Multi-media Messaging Service (MMS), Instant Messaging (IM), email, an internet portal or web page, a web service, an API, regular mail or any other type of communication”).
As per claim 45, which depends on claim 43, Jones further teaches wherein the communication connection comprises a voice over Internet protocol communication connection (see Jones, [0105]: “A connection may be established using any device which is capable of utilizing a communication service. For example, a wireless device such as a cell phone, PDA, smart phone, etc. might be used to establish a communication session using voice, SMS, IM, email and/or internet protocols. A desktop, laptop or server system might be used to establish a communication session. A landline phone, a specialized communication terminal, or any other communication device might be used to establish a communication session”).
As per claim 47, which depends on claim 43, Jones further teaches wherein the managed weighted pathways are based on the received analysis data (see Jones, [0612]: “Further processes may be indicated in the categorization search process information field 5360, such as a weighting or number of results, or any other processing which might be applied to a result(s) obtained from processing of a search”).
As per claim 48, which depends on claim 43, Jones teaches further comprising dynamically changing the weighted pathways based on the at least one credit level (see Jones, (see Jones, [0338]: “If a matching query or request is determined to exist, a result(s) associated with the matching query may be automatically presented to a user(s) responsive to a request. If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”; [0572]: “A search tool may be dynamically updated”; and [0755]: “The information in the wiki and the search tool(s) may be continuously modified in order to provide information responsive to a request. Information in a wiki may be expanded by a search tool, which may search and rank resources from one or more search spaces which may be outside a search space originally defined. Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”).
As per claim 49, which depends on claim 43, Jones teaches further comprising directing other requests for establishing communication connections for information based on the dynamically changed weighted pathways (see Jones, [0332]: “A tool for query processing which may improve utilization of resources is described. The query processing tool assists a person to provide a response to request rapidly while ensuring that a request is routed to an appropriate resource as the request is processed”; and [0565]: “An ambassador might obtain additional information from a user and route the user to a guide or other person who might fulfill the user request”).
As per claim 50, which depends on claim 43, Jones further teaches wherein the second computing device comprises a user interface configured to receive input for requesting the establishment of the communication connection (see Jones, FIG. 16).
As per claim 51, which depends on claim 50, Jones further teaches wherein the user interface comprises a display configured to be interacted with for requesting the establishment of the communication connection (see Jones, FIG. 44).
As per claim 52, which depends on claim 43, Jones further teaches wherein the analysis data is indicative of one of a timeliness of the one or more users to the request for a communication connection and a quality of the one or more users' response with respect to the communication connection (see Jones, [0130]: “if a message is not received from a resource within a time period after the request information is provided in operation 220, it may be determined that a result is received. For example, in some instances, a resource may be unable to provide a result(s) such as if the resource is unavailable due to overloading, or is unable to respond to a request(s) for any reason(s)”; [0228]: “The availability status of a task may change based on factor(s) such as a time period associated with a task expiring, or a task being performed by another person”; and [0334]: “Various elements of a natural language query which may or may not be deduced from the syntax and/or equivalence tables of a target language may prevent a suitable matching of a raw user request to a result with the consequence that the efficiency, accuracy and timeliness of a response may be adversely affected”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Chappell et al. (US 2009/0307018).
As per claim 39, which depends on claim 33, although Jones teaches further comprising receiving, at the second computing device, the input by the user (see Jones, [0450]: “A raw query may be a query provided to a guide by an information seeker, by the search system database, etc. For example, the raw query may be text that a user typed into a search query box, on a web page, submitted as an SMS text message, or which was converted from speech to text by a transcriber, an automated process, etc. The query box 3407 is illustrated as a text box, however other information may be provided to a guide, such as an audio record associated with a raw query, images which may be associated with a raw query, etc”), Jones does not explicitly teach wherein the input is entered into a social media application.
Chappell teaches wherein the input is entered into a social media application (see Chappell, [0027]: “The web server (107) (or another module not shown in Figure 1, such as an application server) may use the social relationship between a user (101) who is currently requesting the search result and the users (e.g., 101) who interacted with the listings in the past to customize the estimated level of user interest from the point of view of the requesting user”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Chappell so that the input is entered into a social media application.  One would be motivated to do so because Jones teaches in paragraph [0145], “In at least one embodiment, a user identifier may be provided by the search system 130, based on information indicated in the database 120 (FIG. 1). For example, if multiple services are associated with a user, the same identifier of the user may be provided to a resource regardless of the service that provided a request. Likewise, if a group of users share a relevant characteristic such as age, language, location, etc. an identifier which represents the group may be provided to a resource”.
As per claim 40, which depends on claim 39, Jones and Chappell teach further comprising at the second computing device: communicating the input to a network for application to a social media application (see claim 39 rejection above); presenting a result from the social media application based on the input; and presenting the response received from the first computing device (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”).


Conclusion
8.	For the reasons above, claims 20-22, 33-35, 38-45, and 47-52 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 8, 2022